Applicant's election with traverse of Group I, claims 1-6, in the reply filed on August 16, 2021 is acknowledged.  The traversal is on the ground(s) that the patent office has not established that it would not pose an undue burden to examine the full scope of the claimed invention.  This is not found persuasive because the reasons are the same as noted on at least p. 3-4 of the restriction requirement.  Since the inventions of Groups I-IV are not so linked by the same or corresponding special technical feature as to from a single general inventive concept, there would be undue burden to search all of the different features of the inventions, including different search terms, strategies, and/or queries in different classes/subclasses and/or fields. 
The requirement is still deemed proper and is therefore made FINAL.
It is noted that instant claims 1 and 3 have been amended and are now drawn to a sample comprising bodily fluid, protein kinase A, a binder to protein kinase A, and the elements/features recited in said claims and are elected for consideration.
Claims 11-13 are canceled.  Claims 7-10, 14-15 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-6 are under consideration.

Priority:  This application is a 371 of PCT/EP2018/080375, filed November 6, 2018, which claims benefit of provisional application 62/582213, filed November 6, 2017, and foreign application EP 17200220.6, filed November 6, 2017.  A copy of the foreign priority document has been received in the instant application on May 6, 2020 and is in the English language.

Claim Objections
Claims 2, 3, 4-5 are objected to because of the following informalities:  in claim 2, the term “scrum” should be amended to “serum”, in claim 3, the term “ASD” should be spelled out in full the first time that it is recited in the claims; in claims 4-5, the phrase “the group consisting” should be amended to “the group consisting of.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible matter.  The instant claims are product claims reciting bodily fluid samples (i.e. blood) that are not markedly different from naturally occurring bodily fluids.
Claims 1 and 3 are directed to a sample comprising bodily fluid from a patient, protein kinase A, and a binder to protein kinase A.  The specification does not appear to disclose a definition for a binder to protein kinase A; therefore, when recited at this high level of generality in the claims, any molecule that binds to protein kinase A would be considered a binder to protein kinase A.  The claims therefore comprises any bodily fluid sample, including blood, serum, plasma, saliva, and urine.  Therefore, the claims as a whole do not recite anything significantly different than the natural product, i.e. the claims do not include elements or features that demonstrate that the recited sample comprising bodily fluid, protein kinase A, and a binder to protein kinase A, is markedly different from what exists in nature.  It is disclosed that protein Funk Brothers Seed Co., v. Kalo Inoculant Co., 333 U.S. 127, (1948) and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S. Ct. 2107, 2116, 106 USPQ 2d. 1972 (2013). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3 are amended to recite a sample comprising bodily fluid from a patient and a binder to protein kinase A.  The originally filed specification does not appear to have support for a “binder” to protein kinase A.  If such support is present in the specification, Applicants are requested to indicate where in the specification support for a “binder” is present and/or expressed.
Claims 2, 4-6 are included in this rejection because they are dependent on the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunkel et al. (WO 2013066972; IDS 05.06.20).  Kunkel et al. teach blood samples obtained from autism spectrum disorder (ASD) patients and control patients (at least p. 21-25, examples 1-2).
Regarding instant claims 1-2, since Kunkel et al. teach a blood sample obtained from an ASD patient, the blood sample would inherently comprise a decreased level of protein kinase A compared to a control blood sample and a binder to protein kinase A (i.e. cyclic adenosine monophosphate).
Regarding instant claims 3, 6, since Kunkel et al. teach a blood sample from a control patient, the blood sample would inherently comprise a higher level of protein kinase A compared to a blood sample from an ASD patient and a binder to protein kinase A (i.e. cyclic adenosine monophosphate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (2011 PLoS 6(8):  e23751, 8 pages; IDS 05.06.20) in view of Kunkel et al. (WO 2013066972; IDS 05.06.20).  Ji et al. disclose significantly decreased activity of protein kinase A and expression of protein kinase A in the frontal cortex of patients with regressive autism compared to control .
Kunkel et al. disclose obtaining clinical samples from patients having autism, where the clinical samples include peripheral blood, brain tissue, spinal fluid (p. 2 lines 15-17, p. 15 lines 4-17).  Kunkel et al. disclose measuring and comparing the expression levels of autism spectrum disorder-associated genes with an appropriate reference level (p. 15-16).  An appropriate reference level may be a threshold level such that an expression level above or below the threshold level is indicative of autism spectrum disorder in an individual (p. 16 lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a sample comprising body fluid from a patient having autism, where the body fluid sample would inherently comprise a decreased level of protein kinase A compared to a control fluid sample and a binder to protein kinase A (i.e. cyclic adenosine monophosphate) (instant claims 1-3, 6).  One of ordinary skill would have a reasonable expectation of success because the prior art disclose obtaining clinical samples from patients having autism, where it is disclosed certain autism disorder-associated genes have decreased expression.
Regarding instant claims 3, 6, Ji et al. disclose obtaining brain homogenates from control patients (that do not have decreased expression of protein kinase A) and Kunkel also disclose fluid samples from control patients to establish a reference level, the fluid sample would inherently comprise a higher level of protein kinase A compared to a blood sample from an ASD patient and a binder to protein kinase A (i.e. cyclic adenosine monophosphate).

Regarding instant claim 5, Ji et al. disclose brain samples from patients with autism having taken medication including Respirdal (p. 3).  Kunkel et al. disclose obtaining clinical samples from patients having received treatment for autism (at least p. 8 lines 7-17).  Therefore, it would have been obvious to arrive at a fluid sample further comprising an active ingredient selected from risperidone.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Marsha Tsay/Patent Examiner, Art Unit 1656